DETAILED ACTION


Primary Examiner acknowledges Claims 1-26 are pending in this application as originally filed on January 22, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “106” has been used to designate “bottom end” and “right side” (Para 0029).  Appropriate correction is required.
Reference characters “106” and “108” has been used to designate “right side”.   Appropriate correction is required.
Reference character “112” has been used to designate “inner surface” (Para 0056) and “interior surface”.  Appropriate correction is required.
Reference character “140” has been used to designate “skin contacting feature” (Para 0025, 0032, 0046, 0070, 0071, and 0072) and “skin contacting portion” (Para 0027, 0032, 0038, 0042, 0043, 0045, 0048, 0066, and 0068).  Appropriate correction is required.
Reference character “208” has been used to designate “outgas collector analyzer” (Para 0043, 0044, 0061, 0066, 0070, and 0072) and “outgas collector analyzer feature” (Para 0025, 0035, 0037, 0045, and 0069). Appropriate correction is required.
Reference character “300” has been used to designate “scattering chamber” and “scattering chamber portion” (Para 0054).  Appropriate correction is required.
Reference character “302” has been used to designate “plurality of scattering chamber outlet ports” (Para 0038, 0052, 0063, and 0069), “outlet ports” (Para 0039, 0046, 0048, 0053, 0055, 0057, 0059-0061, 0063, 0064, 0068, 0069, and 0071), “plurality of outlet ports” (Para 0040, 0041, 0054, and 0071). Appropriate correction is required.
Reference character “306” has been used to designate “inlet port”, “scattering chamber inlet” (Para 0052), “scattering chamber inlet port” (Para 0053), and “outgas collector channel” (Para 0067). Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 Reference character “106” has been used to designate “bottom end” and “right side” (Para 0029).  Appropriate correction is required.
Reference characters “106” and “108” has been used to designate “right side”.   Appropriate correction is required.
Reference character “112” has been used to designate “inner surface” (Para 0056) and “interior surface”.  Appropriate correction is required.
Reference character “140” has been used to designate “skin contacting feature” (Para 0025, 0032, 0046, 0070, 0071, and 0072) and “skin contacting portion” (Para 0027, 0032, 0038, 0042, 0043, 0045, 0048, 0066, and 0068).  Appropriate correction is required.
Reference character “208” has been used to designate “outgas collector analyzer” (Para 0043, 0044, 0061, 0066, 0070, and 0072) and “outgas collector analyzer feature” (Para 0025, 0035, 0037, 0045, and 0069). Appropriate correction is required.
Reference character “300” has been used to designate “scattering chamber” and “scattering chamber portion” (Para 0054).  Appropriate correction is required.
Reference character “302” has been used to designate “plurality of scattering chamber outlet ports” (Para 0038, 0052, 0063, and 0069), “outlet ports” (Para 0039, 0046, 0048, 0053, 0055, 0057, 0059-0061, 0063, 0064, 0068, 0069, and 0071), “plurality of outlet ports” (Para 0040, 0041, 0054, and 0071). Appropriate correction is required.
Reference character “306” has been used to designate “inlet port”, “scattering chamber inlet” (Para 0052), “scattering chamber inlet port” (Para 0053), and “outgas collector channel” (Para 0067). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12-18, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites “to scatter the gas flow away from the patient’s skin and towards the interior surface of the mask and a region between the patient’s skin and the interior surface of the mask” and Claim 17 recites “diverting the gas away from the patient’s face by flowing the gas through a scattering chamber of the mask”; however, this limitation is unclear as to what structure would permit this action to occur. In particular, what structural feature provides the structure and orientation by which the gas flow is “scattered…away from patient’s skin” while being positioned at “a region between the patient’s skin and the interior surface of the mask”?  Is this action a naturally occurring phenomenon as function of air In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the “flow deflector” must be positively recited in independent claims 1 and 17 to clarify the breadth and scope of the scattering chamber features.  Until such an amendment, Primary Examiner has assessed the scope of the claimed scattering chamber is an array of outlets which provides indirect gas flow to the patient absent a seal or physical connection to the patient’s face. Dependent Claims 2, 3, 12-16, 18, and 20-26 incorporate the indefinite subject matter from which they depend.  Appropriate correction and clarification is required. 
Specifically, Claims 1 and 17 recite the features of an “outgas collector assembly”; however, the structure and relationship of the “outgas collector assembly” is unclear.  Primary Examiner is unsure if this element requires a suction assembly, a gas sampling assembly, or some other feature.  Dependent Claims 12-16 which provide additional features regarding the “outgas collector assembly” do not appear to clarify the structure and relationship which performs the collecting function.  Consequently, Primary Examiner is unsure if this collection is 
Specifically, Claim 2 recites the limitation “reflect the scattered gas supply”; however, this limitation appears to be unclear.  Please see the aforementioned rejection of Claim 1.  In this particular case, it’s unclear what is effectuating the “reflection” of the gas supply?  Is this a function of the curvature of the mask?   Is this a naturally occurring phenomenon as gases will diffuse about and reflect surfaces?  Or is there another feature?  Turning to the original specification as filed, and further dependent claims - Claims 4, 19, and dependents, it appears the action of scattering is a function of the claimed “flow deflector”.  However, Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the “flow deflector” must be positively recited in independent claims 1 and 17 to clarify the breadth and scope of the scattering chamber features.  Appropriate correction and clarification is required. 
Specifically, Claim 21, last line recites “scattering chamber outlet port; and”, which appears to be an incomplete claim limitation.  If Applicant intended to leave the limitation without the “; and”, then the sentence should have ended with a period.  If Applicant intended to add an additional limitation, then it appears Applicant needs to provide the missing limitations.  Consequently, Primary Examiner is unsure of the breadth and scope of the claim limitations of Claim 21.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 16-18, 20, 21, and 24-26 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ketchedjian (6,247,470). 
As to Claim 1, Ketchedjian discloses a mask (10, “oxygen delivery, oxygen detection, and carbon dioxide (ODODAC) monitoring apparatus” and “ODODAC apparatus 10” Column 5, Lines, 20-25 and 35-40) configured to assist the respiration of the patient (best seen Figures 3a and 4), the mask (10), comprising a gas inlet port (22, “an inhale or delivery tube 22” Column 5, Lines 40-45) positioned to connect a gas supply (40, “the inhale and exhale tubular members to an oxygen source 40 and a carbon dioxide monitoring station 42, respectively.” Column 7, Lines 1-5) to the mask (10) and direct gas flow towards the patient’s skin (best seen Figures 3a and 4); a scattering chamber (defined by the upper region of 26, “a mouthpiece 26” Column 5, Lines 55-60) with an inlet port (via 41, best seen Figure 3B) and a plurality of outlet ports (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15), the scattering chamber inlet port (via 41) fluidly connected to the gas inlet port (22), and the plurality of outlet ports (30) positioned to scatter the gas flow away from the patient’s skin and towards the interior surface of the mask lower region of 26, “a mouthpiece 26” Column 5, Lines 55-60) connected adjacent the scattering chamber (defined by the upper region of 26, “a mouthpiece 26” Column 5, Lines 55-60) and positioned to collect an outgas emission (via 43, as connected to 42, “the inhale and exhale tubular members to an oxygen source 40 and a carbon dioxide monitoring station 42, respectively.” Column 7, Lines 1-5) from the patient and eject the outgas emission from the mask (10).
As to Claim 2, Ketchedjian discloses the interior surface of the mask (10) is positioned to reflect the scattered gas supply flow back towards to a patient's oral and nasal passage for inhalation of the gas by the patient.  This action of reflection is a naturally occurring phenomenon as gases will diffuse from the scattering chamber about and bouncing off the patient’s face back towards the interior of the mask only to be re-diffused about and again bouncing off the mask despite the presence of a carbon dioxide monitor as the mask of Ketchedjian is unsealed. 
As to Claim 3, Ketchedjian discloses a sensor (42, “a carbon dioxide monitoring station 42.” Column 7, Lines 1-5) fluidly is connected to the region between the patient's skin and the interior surface of the mask.
As to Claim 16, Ketchedjian discloses a portion (sensor 42 - “a carbon dioxide monitoring station 42.” Column 7, Lines 1-5) of the outgas collector assembly (defined by the lower region of 26, “a mouthpiece 26” Column 5, Lines 55-60) is removable (Figure 4). 
As to Claim 17, Ketchedjian discloses a method of protecting a patient’s skin during supplemental respiration utilizing a mask (10, “oxygen delivery, oxygen detection, and carbon inhale and exhale tubular members to an oxygen source 40 and a carbon dioxide monitoring station 42, respectively.” Column 7, Lines 1-5) to a gas supply inlet port (22, “an inhale or delivery tube 22” Column 5, Lines 40-45) of the mask (10), wherein the gas supply inlet port (22) is positioned to direct the gas towards a patient’s face; diverting the gas away from the patient’s face by flowing the gas through a scattering chamber (defined by the upper region of 26, “a mouthpiece 26” Column 5, Lines 55-60) of the mask (10); and collecting the patient’s outgas (via 43, as connected to 42, “the inhale and exhale tubular members to an oxygen source 40 and a carbon dioxide monitoring station 42, respectively.” Column 7, Lines 1-5) in an outgas collector assembly (defined by the lower region of 26, “a mouthpiece 26” Column 5, Lines 55-60) when the patient exhales. 
As to Claim 18, Ketchedjian discloses the scattering chamber (defined by the upper region of 26, “a mouthpiece 26” Column 5, Lines 55-60) comprises a scattering chamber inlet port (via 41, best seen Figure 3B) with a central axis that is parallel to a central axis of at least one scattering chamber outlet port (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15).
As to Claim 20, Ketchedjian discloses at least one outlet port (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15) is a circular (best seen Figure 3B). 
As to Claim 21, Ketchedjian discloses calculating a cross-sectional area of the at least one scattering chamber outlet port (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15); calculating a volumetric flow rate of the flowing gas supply through the scattering upper region of 26, “a mouthpiece 26” Column 5, Lines 55-60) based upon the calculated cross-sectional area of the at least one scattering chamber outlet port (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15). This claim limitation is an intrinsic feature of the claimed invention. As explicitly discussed, Ketchedjian discloses “a control center (not shown) housing gas delivery, detection, and monitoring equipment.” (Column 6, Lines 35-40) which effectuate the “oxygen delivery, oxygen detection, and carbon dioxide (ODODAC) monitoring apparatus” (Column 5, Lines 20-25); however, despite the intended purpose of the apparatus for oxygen delivery, Ketchedjian discloses “other fluids that are non-destructive or non-degrading to the tubular member material may also be delivered and detected.” (Column 6, Lines 5-15).  Consequently, expected volume deliveries as a function of the type of gas delivered through the known cross sectional sizes of the outlet ports (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15) would determine the expected volumetric flow rates to be controlled by the control center to provide gas delivery, detect gas, and monitor gas from the mask. 
As to Claim 24, Ketchedjian discloses collecting a patient's outgas (via 43, as connected to 42, “the inhale and exhale tubular members to an oxygen source 40 and a carbon dioxide monitoring station 42, respectively.” Column 7, Lines 1-5) in an outgas collector assembly (defined by the lower region of 26, “a mouthpiece 26” Column 5, Lines 55-60) that is spaced apart from the patient's skin (best seen Figure 3B).
As to Claim 25, Ketchedjian discloses analyzing a composition of the patient's outgas (via sensor 42 - “a carbon dioxide monitoring station 42.” Column 7, Lines 1-5).
carbon dioxide monitoring station 42.” Column 7, Lines 1-5) contacting the interior surface of the mask.  As the construction of the mask of Ketchedjian is unsealed to the patient’s face, the resultant effect of having the sensor-42 in proximity will effectively monitor the diverted gas composition. 

9.	Claims 1-3, 16, 17, and 24-26 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blomqvist (5,335,653).
As to Claim 1, Blomqvist discloses a mask (5, “gas collection unit 5 which is fitted around the head of a patient.” Column 4, Lines 40-45 - best shown Figure 1) configured to assist the respiration of a patient, the mask (5, “gas collection unit 5 which is fitted around the head of a patient.” Column 4, Lines 40-45 - best shown Figure 1) comprising: a gas inlet port (7, “From element 6 the combined gas flow travels along a line 7 to an element 8 controlling the overall flow rate and further towards gas collection unit 5.” Column 4, Lines 45-50) positioned to connect a gas supply (1/2, “oxygen is contained in a gas source 1 while a gas source 2 carries a nitrogen-containing gas, preferably air.” Column 4, Lines 35-40) to the mask (5, “gas collection unit 5 which is fitted around the head of a patient.” Column 4, Lines 40-45) and direct the gas flow towards the patient’s skin; a scattering chamber (11, “In the case of FIG. 1, the flow arriving along line 7 is deflected upstream of gas collection unit 5 into a separate buffer space 11.” Column 4, Lines 65-70) with an inlet port (defined by 7 leading to 11) and a plurality of outlet ports (defined by the multiple arrows leading from 31 as best seen Figure 3, “One such location is an opening 31 between buffer space and gas collection unit, through which the flow measuring device 10 for metabolic measurements” Column 4, Lines 45-50) expelled from the patient and eject the outgas emission from the mask (5). 
As to Claim 2, Blomqvist discloses the interior surface of the mask (5, “gas collection unit 5 which is fitted around the head of a patient.” Column 4, Lines 40-45 - best shown Figure 1) is positioned to reflect the scattered gas supply flow back towards to a patient's oral and nasal passage for inhalation of the gas by the patient (Figure 1).  This action of reflection is a naturally occurring phenomenon as gases will diffuse from the scattering chamber about and bouncing off the patient’s face back towards the interior of the mask only to be re-diffused about and again bouncing off the mask. 
As to Claim 3, Blomqvist discloses a sensor (10, “measuring device 10 for metabolic measurements” Column 4, Lines 45-50) fluidly is connected to the region between the patient's skin and the interior surface of the mask (5, “gas collection unit 5 which is fitted around the head of a patient.” Column 4, Lines 40-45 - best shown Figure 1).
connecting pipe 13, joining the gas collector unit and the buffer space and shown in FIG. 2. … the connecting pipe also serves as a passage for the gas discharging from the gas collection unit, i.e. it is used to deliver a gas exhaled by a patient from the gas collection unit through the buffer space along line 9 to measuring device 10 in a manner that the gas is not able to mix with a gas contained in the buffer space. … The connecting pipe 13 comprises a tubular base member 14 whose outer surface is surrounded by a thickening 15. On the other side of this thickening is a threading 16 for a screwable nut 17.” Column 5, Lines 1-30) of the outgas collector assembly is removable (“threading…screwable nut”).
As to Claim 17, Blomqvist discloses a method of protecting a patient’s skin during supplemental respiration using a mask (5, “gas collection unit 5 which is fitted around the head of a patient.” Column 4, Lines 40-45 - best shown Figure 1), the method comprising: introducing gas (“oxygen is contained in a gas source 1 while a gas source 2 carries a nitrogen-containing gas, preferably air.” Column 4, Lines 35-40) to a gas supply inlet port (7, “From element 6 the combined gas flow travels along a line 7 to an element 8 controlling the overall flow rate and further towards gas collection unit 5.” Column 4, Lines 45-50) of the mask (5), wherein the gas supply inlet port (7) is positioned to direct gas towards a patient’s face; diverting the gas away from the patient’s face by flowing the gas through a scattering chamber (11, “In the case of FIG. 1, the flow arriving along line 7 is deflected upstream of gas collection unit 5 into a separate buffer space 11.” Column 4, Lines 65-70) of the mask (5); and collecting the patient’s outgas in an outgas collector assembly (9, “From the gas collection unit the flow continues along a line 9 
As to Claim 24, Blomqvist discloses collecting a patient's outgas in an outgas collector assembly (9, “From the gas collection unit the flow continues along a line 9 to a measuring device 10 for metabolic measurements.” Column 4, Lines 45-50) that is spaced apart from the patient's skin.
As to Claim 25, Blomqvist discloses analyzing a composition of the patient's outgas (via 9 and 10, “measuring device 10 for metabolic measurements. The measuring device is used to analyse the carbon dioxide content and oxygen content of a gas which is received from the gas collection unit and which contains a patient's exhalation gas. ” Column 4, Lines 45-55).
As to Claim 26, Blomqvist discloses analyzing a composition of the diverted gas (via 10 and 37, “measuring device 10 for metabolic measurements.” Column 4, Lines 45-50) contacting the interior surface of the mask (“for aspirating a sample of a gas contained inside the buffer space along a line 37 shown in FIG. 1, said sample being aspirated at a slight flow rate to measuring device 10 for determining the oxygen content of a gas contained in the buffer space and inhaled by a patient.” Column 6, Lines 5-10). 

9.	Claims 1, 2, 12, 13, and 15-18 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lanier (6,871,651). 
	As to Claim 1, Lanier discloses a mask (1, “the surgical drape support 1 uses a supply tube 10 and a suction tube 12 to suspend a surgical drape 14 above a patient's nostrils 16 and mouth 18 while allowing the surgeon unencumbered access to the patient's eye through drape supply valve 34, which in turn is coupled to an oxygen or air source 36.” Column 2, Line 65 thru Column 3, Line 5) to connect a gas supply (36) to a mask (1) and direct gas flow towards the patient’s skin; a scattering chamber (10) with an inlet port (33) and a plurality of outlet ports (24, “One or more (preferably several) supply ports 24 are located at or near the upper end 23 of supply tube 10 for supplying oxygen or air to the patient.” Column 2, Lines 45-55), the scattering chamber inlet port (33) connected to the gas inlet port (34), and the plurality of outlet ports (24) positioned to scatter the gas flow away from the patient’s skin and towards the interior surface of the mask (1) and a region between the patient’s skin and the interior of the mask (1); and an outgas collector assembly (12, “suction tube 12 at its lower end 37 is coupled to a suction valve 38, which is in turn coupled to a suction source 40.” Column 3, Lines 1-5) connected adjacent the scattering chamber (10) and positioned to collect an outgas emission (via 26, “one or more (preferably several) suction ports 26 are located at or near the upper end 25 of suction tube 12 for removing accumulated CO.sub.2 -rich exhaled air.” Column 2, Lines 50-55) expelled from the patient and eject the outgas emission (via 40 “suction tube 12 at its lower end 37 is coupled to a suction valve 38, which is in turn coupled to a suction source 40.” Column 3, Lines 1-5) from the mask (1). 
As to Claim 2, Lanier discloses the interior surface of the mask (1) is positioned to reflect the scattered gas supply flow back towards to a patient's oral and nasal passage for inhalation of the gas by the patient. This action of reflection is a naturally occurring phenomenon as gases 
As to Claim 12, Lanier discloses the outgas collector assembly (12, “suction tube 12 at its lower end 37 is coupled to a suction valve 38, which is in turn coupled to a suction source 40.” Column 3, Lines 1-5) having “one or more (preferably several) suction ports 26 are located at or near the upper end 25 of suction tube 12 for removing accumulated CO.sub.2 -rich exhaled air.” (Column 2, Lines 50-55).  The nature of the plurality of ports effectively provides for varying proximity to the oral region and the nasal region of the patient.  Consequently, the claimed “an oral outgas collector and at least one nasal outgas collector” is a function of the proximity of each of the plurality of suction ports (26). 
As to Claim 13, Lanier discloses an air gap (“surgical drape” Title; “the surgical drape support 1 uses a supply tube 10 and a suction tube 12 to suspend a surgical drape 14 above a patient's nostrils 16 and mouth 18” Column 2, Lines 40-45; and “the upper ends of the tubes are optional horizontal tabs 42, to which a clamp may be attached to secure the drape and hold it taut.” Column 2, Lines 55-60) is defined between the patient and the oral outgas collector (12 via 26 closest to the oral region) when the mask is in normal use.
As to Claim 15, Lanier discloses the nasal outgas collector (12 via 26 closest to the oral region) is flexibly connected to the mask (via 42, “the upper ends of the tubes are optional horizontal tabs 42, to which a clamp may be attached to secure the drape and hold it taut.” Column 2, Lines 55-60)
As to Claim 16, Lanier discloses a portion (valve 38, “The valves are for the convenience of the anesthesiologist and may be omitted in an alternative configuration.” Column 3, Lines 1-suction tube 12 at its lower end 37 is coupled to a suction valve 38, which is in turn coupled to a suction source 40.” Column 3, Lines 1-5) is removable. 
As to Claim 17, Lanier discloses a method of protecting a patient’s skin during supplemental respiration using as mask (1, “the surgical drape support 1 uses a supply tube 10 and a suction tube 12 to suspend a surgical drape 14 above a patient's nostrils 16 and mouth 18 while allowing the surgeon unencumbered access to the patient's eye through drape aperture 20.” Column 2, Lines 40-45), the method comprising: introducing gas (via 26, “Supply tube 10 at its lower end 33 is coupled to a supply valve 34, which in turn is coupled to an oxygen or air source 36.” Column 2, Line 65 thru Column 3, Line 5) to a gas supply inlet port (34, “Supply tube 10 at its lower end 33 is coupled to a supply valve 34, which in turn is coupled to an oxygen or air source 36.” Column 2, Line 65 thru Column 3, Line 5) of the mask (1), wherein the gas supply inlet port (34) is positioned to direct gas towards a patient’s face; diverting the gas away from the patient’s face by flowing the gas through a scattering chamber (10) of the mask (1); and collecting the patient’s outgas (via 26, “one or more (preferably several) suction ports 26 are located at or near the upper end 25 of suction tube 12 for removing accumulated CO.sub.2 -rich exhaled air.” Column 2, Lines 50-55) in an outgas collector assembly (12, “suction tube 12 at its lower end 37 is coupled to a suction valve 38, which is in turn coupled to a suction source 40.” Column 3, Lines 1-5) when the patient exhales. 
	As to Claim 18, Lanier discloses the scattering chamber (10) comprises a scattering chamber inlet port (34) with a central axis that is parallel to a central axis of at least one scattering chamber outlet port (24, “One or more (preferably several) supply ports 24 are located at or near the upper end 23 of supply tube 10 for supplying oxygen or air to the 
	As to Claim 24, Lanier discloses collecting a patient's outgas (via 26, “one or more (preferably several) suction ports 26 are located at or near the upper end 25 of suction tube 12 for removing accumulated CO.sub.2 -rich exhaled air.” Column 2, Lines 50-55) in an outgas collector assembly (12, “suction tube 12 at its lower end 37 is coupled to a suction valve 38, which is in turn coupled to a suction source 40.” Column 3, Lines 1-5) that is spaced apart from the patient's skin
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 25, and 26 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Lanier (6,871,651) in view of Poppendiek et al. (4,832,042). 
As to Claims 3, 14, 25, and 26, Lanier discloses a mask having a suction source (40) for removing gas from the mask; yet does not expressly disclose “a sensor fluidly is connected to the region between the patient's skin and the interior surface of the mask” (Claim 3), “the outgas collector assembly further comprises an outgas composition analyzer fluidly connected 
Poppendiek teaches a mask having a suction source (22) and further including the use of a sensor (40/26: “The sampling means 40 …for establishing valuable information such as, for example, quantities of oxygen, carbon dioxide and water vapor in establishing metabolic balance and metabolic rate of the person under study.” Column 2, Line 65 thru Column 3, Line 5; and “a flowmeter sensor 26 for measuring the rate of gas flow” Column 2, Lines 20-30). Poppendiek teaches the purpose is to “develop data for determining the concentrations and corresponding flow rates of gases being exhaled by the human being” (Column 2, Lines 35-40). Therefore, it would have been obvious to one having ordinary skill in the art to modify the suction source of Lanier to further include at least one sensor as taught by Poppendiek to monitor the metabolic balance, rate, and flow rate of the patient. 
Claims 4-6, 8, 9, 11, 19, and 22 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ketchedjian (6,247,470), Blomqvist (5,335,653) OR Lanier (6,871,651), as applied to Claims 1 and 17 and further in view of Reber (4,258,710). 
As to Claims 4 and 19, each of Ketchedjian, Blomqvist, and Lanier disclose the features of a mask which diffuses gas towards a patient utilizing a scattering chamber; yet, does not expressly disclose the specific structure of the scattering chamber further including a “flow deflector… to direct the gas supply flow from the scattering chamber inlet to the scattering chamber outlet ports” (Claim 4) and “directing the gas through a scattering chamber inlet 
Reber teaches a mask (1, “a head supported, cup like mask” Column 2, Lines 50-55) having the features of a gas supply inlet (8, “air supply line” Column 2, Lines 65-70) to provide air to the patient wearing the mask (1) wherein the gas prior to being supplied to the patient is diverted by a flow deflector (30, “baffle means 30 being so shaped and positioned that air entering the mask through outlet 10 is directed downwardly within the mask below the wearer's nose. This feature precludes air entering the mask from directly impinging upon the wearer's nose, which would be irritable to the wearer and further contributes to the advantageous breath exhaust and pressure versatility characteristics of the mask” Column 3, Lines 5-20).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the scavenger chambers of each of Ketchedjian, Blomqvist, and Lanier to include the use of a flow deflector as taught by Reber to be a known construction suitable for preventing irritation to the wearer should the gas be directly impinging upon the wearer’s nose. 
As to Claim 5, the modified Ketchedjian, Blomqvist, and Lanier, specifically Reber teaches the perpendicular relationship of the central axis of the scatting chamber inlet port (10) to the central axis of the scattering chamber (defined by the “downwardly” region below 30, Figure 1).  
As to Claim 6, the modified Ketchedjian, Blomqvist, and Lanier, specifically Reber teaches the scattering chamber outlet ports (defined by the “downwardly” region below 30) are located in a lower portion of the scattering chamber (9) and each outlet port (defined by 
As to Claims 8, 9, and 22, the modified Ketchedjian, Blomqvist, and Lanier, specifically Reber teaches the scattering chamber further comprises an adjustable member (14, “Valve means 5 in accordance with the present invention is adapted to be manually adjusted by the wearer of the mask to thereby vary the flow of air into the mask. In the embodiment shown such adjustability is provided by valve 5 having a body element 11 which is adapted to be varied in respect to its position relative to seat 9 by a rotation of stem element 13 by knob 14.” Column 3, Lines 1-10) to allow for the adjustment of the flow of the gas supply through the scattering chamber.
As to Claim 11, the modified Ketchedjian, Blomqvist, and Lanier each disclose a plurality of output ports.  Regarding the claimed limitation to “a cross-sectional area of the plurality of output ports is selected, based at least in part, on a desired volumetric flow rate”.  This statement is an intrinsic feature as the calculation of volumetric flow rate is equal to the flow velocity multiplied by the cross-sectional vector area. (Q=vA). As this calculation is a known physics and engineering principle in the field of fluid dynamics, Applicant’s reliance on this limitation is a naturally occurring phenomenon and is not patentable.  

Claims 7 and 20 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Blomqvist (5,335,653) OR Lanier (6,871,651) in view of Reber (4,258,710), as applied to Claim 6, and further in view of Ketchedjian (6,247,470).

Ketchedjian teaches at least one outlet port (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15) is a circular (best seen Figure 3B) in order to delivery oxygen to the patient for respiration therapy.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the outlet pots of each of Blomqvist and Lanier, to include a circular shape of the outlet ports as taught by Ketchedjian to be a known expedient shape to disperse oxygen to the patient for respiratory therapy. 

Claim 7 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ketchedjian (6,247,470) in view of Reber (4,258,710), as applied to Claim 6.
As to Claim 7, the modified Ketchedjian, specifically Ketchedjian discloses at least one outlet port (30, “a plurality of ports for oxygen delivery 30” Column 6, Lines 1-15) is a circular (best seen Figure 3B). 

Claims 10 and 23 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ketchedjian (6,247,470), Blomqvist (5,335,653) OR Lanier (6,871,651), in view of Reber (4,258,710), as applied to Claims 8 and 17 and further Waite (4,848,333). 

Waite teaches the use of adjustable members in gas delivery devices for medical usage was known, wherein “The ratio of air to oxygen delivered to the mask is controlled by operating the valve to change the cross sectional area of the oxygen inlet port. Preferably this is done by rotating two parts (2,20) of the valve with respect to each other, which action causes the insertion or withdrawal of a stem (23) of varying cross-section in an aperture (19) of constant cross-section.” (Abstract) and as a result of this action “Adjustment of the air dilution is achieved by pinching lugs 30 together enabling lugs 30 to clear slots 15 and permitting rotation of regulator 20, during which lugs 30 slide against interior surface 3 of barrel wall 2 for a half turn whereupon lugs 30 are urged into re-engagement with slots 15 in a positive manner by resilient tabs 31.”.  (Column 3, Lines 50-60).  Thus, the use of rotational and sliding features for the adjustment of a valve was known in order to permit for dilution of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the adjustable members of each of Ketchedjian, Blomqvist, and Lanier to include the use a sliding feature as taught by Waite to permit the adjustment of the valve for permitting dilution of gases to the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biggs (1,926,027) discloses a breathing mask having a gas inlet port, a scattering chamber including a flow deflector (11, best seen Figures 2 and 3, Page 2, Column 1, Lines 15-25), and an outgas collector assembly. 
Brehm (4,739,753) discloses a breathing mask having a gas inlet port and a scattering chamber having an inlet port and a plurality of outlet ports, wherein the outlet ports are in the shape of rectangles (Figure 3). 
Bare et al. (5,054,480), Orr (4,949,714), and Kano et al. (5,832,919) each disclose breathing masks having a gas inlet port and an outgas collector assembly whereby the gas from the gas inlet port is directed about the patient indirectly in the form of mask hood system whereby the gas is removed from the patient with an outgas collector assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785